In a proceeding to invalidate the nominations of Matthew F. Coppola, Kenneth W. Rudolph, and John P. DiBlasi as candidates of the Conservative Party in the general election to be held on November 8, 1994, for the public offices of Justice of the Supreme Court for the Ninth Judicial District, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Nicolai, J.), entered October 12, 1994, which dismissed the proceeding.
*844Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Nicolai at the Supreme Court. Thompson, J. P., Balletta, Lawrence and Pizzuto, JJ., concur. [See, — Misc 2d —.]